DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of US11296944B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 of the Instant Application are obvious over claims 1-5 of US11296944B2 as follow:
Instant Application 17701321
US11296944B2
CLAIM 1:
configuring a container cluster to issue input/output ('I/O') operations to a storage system that provides persistent storage resources to the container cluster via a set of one or more data communications paths between the container cluster and the storage system; 

CLAIM 1:
selecting a subset of at least two data communications paths from a plurality of data communications paths between a storage system and an entity that issues input/output ('I/0') operations to the storage system
detecting a change to one or more data communications paths between the container cluster and the storage system; 

identifying a change in a quantity of data communications paths in the plurality of
data communications paths;

CLAIM 6: detecting a change to the plurality of data communications paths between the
storage system and the entity that issues 1/0 operations to the storage system;
selecting, in dependence upon a path selection policy, an updated set of one or more data communications paths between the container cluster and the storage system to utilize for issuing I/O operations from the container cluster to the storage system; 

updating, in dependence upon the path selection policy, an updated subset of at least two data communications paths from an updated plurality of data communications paths. 

CLAIM 6: selecting, in dependence upon a path selection policy, an updated subset of at
least two data communications paths from the changed plurality of data communications paths between the entity and the storage system;
issuing, from the container cluster to the storage system, I/O operations using the updated set of data communications paths.
issuing, from the entity to the storage system, I/0 operations using only the subset
of at least two data communications paths

CLAIM 6: issuing, from the entity to the storage system, I/0 operations using only the updated subset of at least two data communications paths
CLAIM 2:
I/O operations are initiated by a containerized application
CLAIM 2
the entity that issues I/0 operations to
the storage system is a containerized application.
CLAIM 3:
the updated set of one or more data communications paths are selected in further dependence upon a storage system policy
CLAIM 3:
selecting the subset of at least two data communications paths in further dependence upon a storage system policy.
CLAIM 4:
receiving the path selection policy via a user interface
CLAIM 4:
receiving the path selection policy via a user interface.
CLAIM 5:
identifying a plurality of data communications paths between the storage system and the container cluster
CLAIM 5:
identifying the plurality of data communications paths between the storage system and the entity that issues 'I/0' operations to the storage system
CLAIM 6: 
identifying the plurality of data communications paths between the storage system and the container cluster further comprises executing a multi-path discovery command.

CLAIM 5:
identifying the plurality of data communications paths between the storage system and the entity that issues 'I/0' operations to the storage system further comprises executing a multi-path
discovery command.


Claims 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of US11296944B2 under the same rationale as above.
Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of US11296944B2 under the same rationale as above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 15-20, Applicant recites that “A computer program product disposed upon a computer readable medium”. As used herein, the term “computer readable medium” refers to any computer program product, apparatus and/or device (e.g., magnetic discs, optical disks, memory, Programmable Logic Devices (PLDs)) used to provide machine instructions and/or data to a programmable processor, including a machine-readable medium that receives machine instructions as a machine-readable signal. The term “computer readable program” refers to any signal used to provide machine instructions and/or data to a programmable processor.
The above cited paragraph fails to give an explicit and deliberate definition of the terms “computer program product” and “computer readable medium”. As is readily known by the skilled artisan, any such “computer program product” and “computer readable medium”, given the broadest reasonable interpretation in the arts, necessarily include transmission-type media, such as signals and propagating waves, (since at least computer programs can produce signals carrying instructions thereon) non-statutory subject matter under 35 U.S.C. § 101. 
Besides amending the claim by adding the terms “non-transitory” preceding the terms “computer program product” Examiner urges that a rejection under § 101  can also be avoided by either amending the claimed terms to: “computer usable memory,” “computer usable storage memory,” “computer readable memory,” “computer readable device,” “computer recordable memory,” “computer recordable device,” (i.e. any variations thereof, where “media” or “medium” is replaced by “device” or “memory”) or adding “wherein the media excludes signals”.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa et al. (US20030185064A1) in view of Hayden et al. (US20060277383A1).
Regarding claim 1, Hirakawa discloses a method comprising ([Abstract] shows to determine a path between the clustering storage systems):
configuring a container cluster [primary clustering storage system 200] to issue input/output ('I/O') operations to a storage system [secondary clustering storage system] that provides storage resources to the container cluster via a set of one or more data communications paths between the container cluster and the storage system (para [0006] shows the clustering storage systems are connected through multiple paths for I/O processing of data; Fig 1 and para [0034] show a primary clustering storage system (backup source) connected to a secondary clustering storage system (backup destination); para [0035] shows the primary clustering storage contains three storage system units 210, e.g. the primary clustering storage is a container cluster; para [0089] shows the primary clustering storage system 200 compares all the candidate paths to find a path M; para [0092] shows the primary clustering storage system is configured to give the highest priority given to the path M); 
detecting a change to one or more data communications paths between the container cluster and the storage system (para [0092] shows the path M has a failure); 
selecting, in dependence upon a path selection policy, an updated set of one or more data communications paths between the container cluster and the storage system to utilize for issuing I/O operations from the container cluster to the storage system; and issuing, from the container cluster to the storage system, I/O operations using the updated set of data communications path (para [0092] shows by giving the priority to the paths 250, an optimum path 250 can be used when the path M has a failure; para [0081] shows the indicated path 250 is comprised in a candidate path set. All the paths 250 between the primary clustering storage system 200 and the secondary clustering storage system C may be determined as the candidate path set.)
Hirakawa fails to teach persistent storage resources.
However, Hayden discloses persistent storage resources [hard disk drives] (para [0021] shows network storage module (NSM) devices 108 also referred to as storage servers; para [0022] shows the NSM devices 108 may be configured in clusters; para [0043] shows NSMs communicate between each other to perform storage functions such as mirroring, snapshot copying, and backup operations; para [0027] shows the storage components 144 include a number of hard disk drives.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Hirakawa with the teaching of Hayden in order to perform storage functions such as mirroring, snapshot copying, and backup operations to hard disk drives configured in a RAID configuration (Hayden; para [0027]).

Regarding claim 2, Hirakawa-Hayden as applied to claim 1 discloses the I/O operations are initiated by a containerized application (Hirakawa; para [0034] shows a primary clustering storage system (backup source) and a secondary clustering storage system (backup destination); para [0035] shows the primary clustering storage contains three storage system units 210, e.g. the primary clustering storage is a container cluster; para [0010] shows the backup source clustering storage system determines the path between the backup source clustering storage system and the backup destination clustering storage system, e.g. the I/O operations are initiated by the primary clustering storage system.)

Regarding claim 3, Hirakawa-Hayden as applied to claim 1 discloses the updated set of one or more data communications paths are selected in further dependence upon a storage system policy (Hirakawa; para [0012] shows the clustering storage system selects a path to be used for the data transfer according to the priority given to the respective paths.)

Regarding claim 4, Hirakawa-Hayden as applied to claim 1 discloses receiving the path selection policy via a user interface (Hirakawa; para [0081] shows the user indicates at least one path 250 which is used for backup to the primary clustering storage system 200 through the maintenance terminal; para [0092] shows the highest priority, which is 1 here, is given to the path M.)

Regarding claim 5, Hirakawa-Hayden as applied to claim 1 discloses identifying a plurality of data communications paths between the storage system and the container cluster (Hirakawa; para [0081] shows all the paths 250 between the primary clustering storage system 200 and the secondary clustering storage system C may be determined as the candidate path set.)

Regarding claim 6, Hirakawa-Hayden as applied to claim 5 discloses identifying the plurality of data communications paths between the storage system and the container cluster further comprises executing a multi-path discovery command (Hayden; para [0033] shows an automated bootstrap may also be used that provides an automated discovery of connections.)

Regarding claim 7, Hirakawa-Hayden as applied to claim 1 discloses the container cluster supports the execution of a plurality of containerized applications that each issue I/O operations to the storage system (Hayden; para [0043] shows NSMs communicate between each other to perform other storage functions such as mirroring, snapshot copying, and backup operations.)

Regarding claims 8-14, claims 8-14 are directed to an apparatus. Claims 8-14 require limitations that are similar to those recited in the system claims 1-7 to carry out the method steps.  And since the references of Hirakawa-Hayden combined teach the method including limitations required to carry out the method steps, therefore claims 8-14 would have also been obvious in view of the structures disclosed in Hirakawa-Hayden combined.
Furthermore, Hirakawa-Hayden as combined discloses an apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions (Hayden; para [0027]).

Regarding claims 15-20, claims 15-20 are directed to a computer program product. Claims 15-20 require limitations that are similar to those recited in the system claims 1-6 to carry out the method steps.  And since the references of Hirakawa-Hayden combined teach the method including limitations required to carry out the method steps, therefore claims 15-20 would have also been obvious in view of the structures disclosed in Hirakawa-Hayden combined.
Furthermore, Hirakawa-Hayden as combined discloses a computer program product disposed upon a computer readable medium, the computer program product comprising computer program instructions (Hayden; para [0027]).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kanevsky et al. (US20100198985A1) discloses in ([Abstract] automatic network configuration of cluster paths.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/             Primary Examiner, Art Unit 2442